Citation Nr: 0430244	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  02-14 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and R.K.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1944 to May 1946.  
The veteran served in combat and has been awarded the Purple 
Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the St. Petersburg, 
Florida and Detroit, Michigan Department of Veterans Affairs 
(VA) Regional Office (RO).  In August 2004, the veteran 
testified before the undersigned at a personal hearing at the 
RO.  The veteran's claim has been advanced on the docket.  


FINDINGS OF FACT

1.  In a June 1975 decision, the Board determined that the 
veteran had not submitted new evidence constituting a new 
factual basis or demonstrating clear and unmistakable error 
in the prior August 1955 prior final rating decision which 
had denied service connection for a right knee disability.  

2.  Evidence submitted since the June 1975 decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran served in combat and his allegations of a 
right knee injury during service are credible.

4.  The veteran's currently diagnosed infected total knee 
prosthesis infection with Staphylococcus aureus as the 
organism is related to service.


CONCLUSIONS OF LAW

1.  The June 1975 Board decision which determined that the 
veteran had not submitted new evidence constituting a new 
factual basis or demonstrating clear and unmistakable error 
in the prior August 1955 prior final rating decision which 
denied service connection for a right knee disability, is 
final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been received since the 
June 1975 Board decision; thus, the claim of service 
connection for a right knee disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  The veteran's currently diagnosed infected total knee 
prosthesis infection with Staphylococcus aureus as the 
organism is due to an injury to the right knee which was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA." 66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

In this case, the veteran's claim is being granted.  Since 
his claim is being granted, any deficiency with regard to 
VCAA is harmless and nonprejudicial.


Background

The veteran had active service from July 1944 to May 1946.  
The veteran served in combat and has been awarded the Purple 
Heart.  

The service medical records are negative for any complaints, 
finding, treatment or diagnosis of a right knee disease or 
injury.  

In an April 1955 statement, the veteran indicate that he 
injured his right knee while he was on patrol near the Rhine 
River in Germany.  

In an August 1955 rating decision, service connection for 
residuals of a right knee injury was denied on the basis that 
the right knee injury claimed by the veteran was not shown by 
the evidence of record.  The veteran did not appeal.  

In a December 1974 letter, the veteran stated that he had 
injured his knee when he was fired upon while on patrol at 
the Rhine River in Germany when he fell in a trench.  He 
indicated that he was put on bedrest, but this information 
was not entered on his records.  

In a February 1975 supplemental statement of the case, it was 
determined that the prior denial of service connection in 
August 1955 was not timely appealed and that without evidence 
to show incurrence of an injury to the right knee in military 
service, that prior decision was final.  The veteran 
appealed.  

In a June 1975 decision, the Board determined that the August 
1955 rating decision was final and that the veteran had not 
submitted new evidence constituting a new factual basis or 
demonstrating clear and unmistakable error in the prior 
August 1955 decision.  Entitlement to service connection for 
a right knee disability was denied on that basis.  This 
decision was final.  38 U.S.C.A. § 7104.  

In September 1992, a VA Form 21-4138 was received from the 
veteran in which he again indicated that in April 1955, he 
fell in a trench while on patrol near the Rhine River in 
Germany and injured his right knee.  In a February 1993 
rating decision by the St. Petersburg, Florida RO it was 
determined that the veteran had not submitted a well-grounded 
claim of service connection for a right knee disability and, 
thus there was no basis for reopening his claim.  

In a letter received in June 1993, the veteran indicated that 
he was appealing the rating decision.  In August 1993, the 
Detroit, Michigan RO sent him a letter in which it was 
requested that the veteran clarify which issues he was 
appealing.   

In an August 1993 VA Form 21-4138, the veteran stated that he 
disagreed with the findings of the whole report ( the 
February 1993 rating decision) and further indicated that he 
was having trouble with his right knee.  

Although the August 1993 statement should have been 
considered a notice of disagreement to the February 1993 
rating decision, it was not.  Rather, it was considered a new 
claim of service connection for a right knee disability.  
Thereafter, in a November 1993 rating decision, the prior 
denial of service connection for a right knee disability was 
confirmed and continued.  The veteran was notified of this 
decision, but did not submit further correspondence.  
Nevertheless, since he had initiated an appeal as to the 
February 1993 rating decision, the issue of whether new and 
material evidence had been received to reopen the claim of 
service connection for a right knee disability was already on 
appeal.  Thus, no further disagreement was necessary and he 
was entitled to a statement of the case.  

In October 1993, the veteran was afforded a VA examination.  
The veteran reported that during service, he was on patrol 
near the Rhine River observing German troops.  He was fired 
upon and he fell into a foxhole and injured his right knee.  
Physical examination and x-rays resulted in a diagnosis of  
mild degenerative changes of the right knee and a 
multipartite patella.  

Subsequent VA outpatient records reflect complaints of right 
knee pain.

In June 2001, the veteran stated that he was seeking service 
connection for a right knee disability which was incurred 
during his service in Germany.  His request to reopen his 
claim was denied in an April 2002 rating decision by the 
Detroit, Michigan RO.  The veteran perfected an appeal as to 
that action; however, as previously noted, the veteran had 
initiated his appeal to the February 1993 rating decision by 
submitting a notice of disagreement to that rating decision.  
Thus, the appeal has been pending since that time.

In August 2004, the veteran testified at a personal hearing 
before the undersigned.  At that time, he reported that while 
he was serving in combat in Germany, he was on patrol near 
the Rhine River and was fired upon.  He fell and injured his 
knee in a trench.  He related that his current knee 
disability is related to that injury.  The veteran and R.K. 
testified that the veteran had been treated for his current 
right knee disability.  

In a September 2004 statement, the Chief of Infectious 
Diseases, Professor of Internal Medicine, of the University 
of Michigan Medical Center, affiliated with the Ann Arbor , 
Michigan VA Medical Center, stated that the veteran was being 
followed by her for an infected total knee prosthesis 
infection.  She said that the veteran required a total knee 
replacement because of injuries that he initially sustained 
in 1944-1945.  She reported that the veteran had has knee 
problems over the years which lead to the current knee 
disability.  She indicated that the veteran had required a 
joint replacement and the prosthesis was currently infected 
with Staphylococcus aureus as the organism and the veteran 
now required life-long antibiotics for this infection.  


Analysis for New and Material Evidence

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim was received prior to 
that date.  

As noted, in the June 1975 decision, the Board determined 
that the veteran had not submitted new evidence constituting 
a new factual basis or demonstrating clear and unmistakable 
error in the prior August 1955 prior final rating decision 
which had denied service connection for a right knee 
disability.  Entitlement to service connection for a right 
knee disability was denied on that basis.  The June 1975 
Board decision is final.  38 U.S.C.A. § 7104.  

In conjunction with the current application to reopen his 
claim, competent medical evidence has been received.  The 
Chief of Infectious Diseases, Professor of Internal Medicine, 
of the University of Michigan Medical Center, affiliated with 
the Ann Arbor , Michigan VA Medical Center, stated that the 
veteran currently had a right knee disability which was the 
result of injuries sustained by the veteran during service in 
1944-1945.  The veteran currently has an infected total knee 
prosthesis infection with Staphylococcus aureus as the 
organism and he now requires life-long antibiotics for this 
infection.  

One of the reasons for the prior final denial was the lack of 
a current diagnosis of a right knee disability which was 
related to service.  Thus, that evidentiary defect is cured 
since this evidence is presumed credible.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992)

Accordingly, the Board finds that the additional evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Stated 
differently, the veteran has submitted new and material 
evidence.  Thus, new and material evidence to reopen the 
claim of service connection for a right knee disability since 
the evidence submitted since the June 1975 Board decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


Analysis for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The veteran served in combat and is a Purple Heart recipient.  
Thus, he is entitled to consideration of 38 U.S.C.A. § 
1154(b).

Where a combat veteran alleges he suffers disease or injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  38 U.S.C.A. § 1154 makes it clear that 
special considerations attend the cases of combat veterans.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  See 
Caluza.  In Collette, the United States Court of Appeals 
articulated a three-step sequential analysis to be performed 
when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, VA must determine whether 
the veteran has proffered "satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease."  If a veteran produces credible evidence that would 
allow a reasonable fact-finder to conclude that the alleged 
injury or disease was incurred in service, then the veteran 
has produced "satisfactory evidence" to satisfy the first 
requisite step of analysis under the stated provision.  This 
determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

In this case, the Board finds that the veteran is competent 
to report an injury as such is visible to a layman.  He 
states that he injured his right knee when he fell in a 
trench when fired upon by the enemy.  The service medical 
records show that the veteran was fired upon during his 
duties as a squad leader in Germany.  He was in fact awarded 
the Purple Heart for a gunshot wound to his left shoulder.  
Thus, his allegations that his duties included being on 
patrol and being subjected to enemy fire are competent and 
confirmed.  The veteran further states that he injured his 
right knee, as indicated.  There is no documentation of that 
specific injury.  However, his lay statement is evidence.  
The Board finds his statement to be competent and thus 
credible.  It is credible because the record generally 
reflects that the veteran was involved in patrols against the 
enemy and came into contact with enemy fire.  His statement 
is consistent with the circumstances, conditions, or 
hardships of his service.  Thus, the Board accepts the 
veteran's statements that he injured his right knee during 
service as sufficient proof of an inservice injury even 
though there is no official record of such incurrence.

Currently, the veteran has a right knee disability.  The 
Chief of Infectious Diseases, Professor of Internal Medicine, 
of the University of Michigan Medical Center, affiliated with 
the Ann Arbor, Michigan VA Medical Center, stated that the 
veteran had had problems with his right knee which originated 
with the inservice right knee injury, continued after 
service, resulted in a right knee replacement, and that the 
veteran currently has an infected total knee prosthesis 
infection with Staphylococcus aureus as the organism and he 
now requires life-long antibiotics for this infection.  

Since the Board has found the veteran credible with regard to 
his statement that his right knee was injured during combat, 
there is a factual presumption that the alleged injury is 
service-connected.  The Board must now weigh evidence 
contrary to that which established the presumption of service 
connection.  The contrary evidence is the lack of post-
service medical evidence of continuous treatment and/or 
diagnosis of residual right knee disability for many years.  
However, despite this lack of continuous treatment, the Board 
does not find that there is clear and convincing evidence 
that rebuts the factual presumption of service connection.  
The Board has found the veteran credible to state that his 
right knee was injured and that his statement is probative.  
Therefore, his right knee was injured during service.  The 
competent medical evidence explains that the veteran did in 
fact continue to have right knee problems and his right knee 
disability which is present is related to the inservice right 
knee injury.  

Thus, there is evidence of an injury to the right knee during 
service.  Currently, the veteran has residuals of that 
injury.  In light of the competent medical opinion, there is 
sufficient evidence of a nexus between current right knee 
disability and service.  

Given the foregoing, the evidence supports the claim of 
service connection.  Accordingly, service connection is 
warranted for a right knee disability, currently diagnosed as 
an infected total knee prosthesis infection with 
Staphylococcus aureus as the organism.


ORDER

Service connection for a right knee disability, currently 
diagnosed as an infected total knee prosthesis infection with 
Staphylococcus aureus as the organism, is granted.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



